DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani (US 2015/0178619) in view of Kuriki (US 2021/0288357).
Regarding claim 1, Nishitani discloses a neural network apparatus comprising a plurality of neuron circuits (see Fgiure 2 for example, 30’s), each including: an integration circuit (see Figure 1, 31) configured to output an integral signal obtained by integrating input signals; a firing circuit (33) configured to generate, in accordance with the integral signal, a pulse signal to be transmitted to the neuron circuit provided at a subsequent layer (see Figure 20A for example); and a power supply (inherent) configured to supply the firing circuit with drive electric power used for generating the pulse signal.
Nishitani fails to teach that the power supply is a battery (the term secondary is not given any specific weight since there is no primary battery claimed).  However, the use of batteries to provide power for electronic devices is common and well known in the art and it would have been obvious to those having ordinary skill in the art at the time of filing to provide a battery power supply in order to provide portability and/or uninterrupted power.  Further, it was known at the time of filing to provide neural networks to monitor/control batteries (see Kuriki for example, abstract) with increased safety.
Regarding claim 2, Nishitani discloses the apparatus according to claim 1, further comprising a plurality of synapse circuits (20s), wherein each of the plurality of neuron circuits is provided in association with two or more of the plurality of synapse circuits (see Figure 2), and acquires, from the two or more synapse circuits, two or more of the input signals, and each of the two or more synapse circuits is assigned a coefficient (stored in 10), receives the pulse signal generated by one of the plurality of neuron circuits (from 51), which is provided at a preceding layer, generates the input signal having a value obtained by multiplying the received pulse signal and the assigned coefficient (output is a product of input and the variable resistance), and gives the generated input signal to the corresponding neuron circuit (via 43).
Regarding claim 3, Nishitani discloses the apparatus according to claim 2, wherein the integration circuit integrates the two or more input signals acquired from the two or more synapse circuits that are provided in association with the integration circuit (see Figure 2).
Regarding claims 11 and 12, Nishitani as modified above fails to disclose a charge circuit configured to charge the individual secondary batteries included in the plurality of neuron circuits (on a regular basis).  However, it is well known in the art that batteries are in need of regular charging and it would have been further obvious to those having ordinary skill at the time of filing to provide such charging to keep the device operational.


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Nishitani discloses the apparatus according to claim 3, further comprising a coefficient updating circuit (see Figure 2), but it and other relevant art fail  to teach wherein the power supply voltage generated by the secondary battery decreases when the pulse signal is output from the firing circuit, and the coefficient updating circuit is configured to update, in accordance with the decrease of the power supply voltage, the coefficient assigned to a specified synapse circuit, which is one of the two or more synapse circuits and has given the input signal to the corresponding neuron circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824